JUSTICE ALBIN,
concurring.
I join the Court’s opinion in full. I /write separately to express my view that the New Jersey Open Public Records Act (OPRA), N.J.S.A. 47:1A-1 to -13, governs a records request, whether a public entity’s records custodian denies the request or does not respond to the request. In other words, a records custodian, who intends to deny a records request but does not verbalize the denial, cannot invoke the Declaratory Judgment Act, N.J.S.A 2A: 16-50 to -62, to do an end run around the dictates of OPRA.
The Court’s opinion states: “We do not reach the question of whether a public entity may file a pre-denial declaratory judgment action when confronted with an unsettled question that has not been litigated before and that implicates OPRA’s privacy prong, N.J.S.A. 47:1A-1.” Ante at 279, 166 A.3d at 1136-37 (emphasis added). I believe that the Legislature’s clear intent in passing OPRA, however, answers that question — OPRA is the only statutory medium in which a citizen’s records request can be adjudicated.
I.
The Legislature enacted OPRA to occupy the field in addressing records requests made by citizens to public agencies. The Court’s opinion explains that a citizen, whose records request is denied, *284may “ ‘institute a proceeding to challenge the custodian’s decision by filing an action in Superior Court’ or with the Government Records Council,” citing N.J.S.A 47:1A-6, Ante at 276, 166 A.3d at 1135. The aggrieved requestor, thus, has two alternative forums in which to seek relief: one through our court system and the other through an administrative agency. The requestor’ — not the public agency — has the sole “right to institute any proceeding” arising from the denial of a records request. N.J.S.A. 47:1A-6. We denied the records custodian the power to initiate a declaratory judgment action against a requestor because to do so would violate the requestor’s sole right to initiate litigation over a records issue and to decide the forum in which to seek relief. Ante at 276-77, 166 A.3d at 1135-36. OPRA does not allow a public agency to haul a records requestor before a Superior Court judge on an order to show cause to justify why he requested a document. A citizen whose records request is denied may have no intention to take the matter further and cannot be forced to litigate a matter against his will.
II.
Every reason for denying a public agency the authority to file a declaratory action after the denial of a records request holds true after a request is made but before the custodian’s denial. The Legislature did not intend that a records custodian could merely say nothing in response to a citizen’s records request for the purpose of circumventing the citizen’s “right to institute any proceeding” under OPRA. See N.J.S.A. 47:1A-6. The citizen, who receives no response from the records custodian — like the citizen whose request is denied — cannot be dragged into Superior Court against his will by the records custodian through a declaratory judgment action. The records custodian, through strategic timing, cannot deprive the citizen of the statutory right of choosing whether to litigate a records request and, if so, selecting the forum, either Superior Court or the Government Records Council. To conclude otherwise would have a powerful chilling effect on *285whether a citizen would even request a government record, thus defeating the entire purpose of OPRA. See N.J.S.A. 47:1A-1 (“[Government records shall be readily accessible for inspection, copying, or examination by the citizens of this State.”).
I believe that the logic of today’s opinion and a fair reading of OPRA preclude a records custodian from resorting to a declaratory judgment action after a citizen makes a records request, regardless of whether the custodian voices a denial.
Having expressed this viewpoint, I fully concur with the Court’s opinion.